—jabatjve, J.
This case is before us on a motion to dismiss the appeal; on the grounds that Butler, the appellant, has failed to make Allen a party to the appeal, and that the appeal bond is not made according to-law, etc.
This motion comes too late." The appeal was made returnable in this. Court, on the fourth Monday of June, 1863, the record filed on the third April, 1865, and the motion to dismiss on the 16th February, 1866. More than three judicial days having elapsed before the filing of said motion, we cannot entertain it. C. P. Articles 886, 890. 2 A. 138. 3 A. 326. á A. 514 11 A. 613. 12 A. 715. 7 N. S. 271.
Motion to dismiss overruled.
Howedd, J., recused.